PER CURIAM.
We reverse an order summarily denying relief under rule 3.850, Florida Rules of Criminal Procedure. Appellant alleges that he advised his attorney that he wanted to appeal, and that counsel assured him that he would appeal. No appeal has been filed. This claim warrants either attachment of portions of the record demonstrating that Appellant is not entitled to relief or an evi-dentiary hearing to determine whether Appellant is entitled to file a belated appeal. State v. District Court of Appeal, First District, 569 So.2d 439 (Fla.1990). With respect to all other issues raised by Appellant, we find no error or abuse of discretion and affirm.
STONE, WARNER and KLEIN, JJ., concur.